Judgment, Supreme Court, New York County, entered April 28, 1980 which, inter alia, reformed a lease by deleting two paragraphs thereof that had by their terms required plaintiff as tenant of certain store premises to pay real estate taxes for the entire building of which it was a tenant, and permanently enjoined defendant-appellant landlord Spencer Arms Hotel Associates from prosecuting a certain summary holdover proceeding against plaintiff on the basis of default of such lease provisions, unanimously modified, on the law and the facts, to the extent of further reforming the lease to require an apportionment of such real estate taxes between the store premises and the remainder of the building, and otherwise affirmed, without costs and without disbursements. Present — Kupferman, J. P., Sandler, Markewich, Silverman and Bloom, JJ. Kupferman, J. P., concurs in a memorandum in which Markewich, Silverman and Bloom concur and Sandler, J., concurs in memorandum in which Silverman and Bloom, JJ., concur, as follows.